Exhibit 10.1

AMENDMENT NO. 8 TO CREDIT AGREEMENT

This AMENDMENT NO. 8 TO CREDIT AGREEMENT (this “Amendment”) dated as of March 2,
2012 by and among ARCHIPELAGO LEARNING, LLC (formerly known as Study Island,
LLC), a Delaware limited liability company (“Borrower”), the other persons
designated as a “Credit Party” on the signature pages hereof, the financial
institutions designated as “Lenders” on the signature pages hereof
(collectively, the “Consenting Lenders”), and GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (“Agent”), for itself as a Lender (including
as Swingline Lender) and L/C Issuer and as Agent for Lenders. Unless otherwise
specified herein, capitalized terms used in this Agreement shall have the
meanings ascribed to them in the Credit Agreement (as hereinafter defined).

R E C I T A L S:

WHEREAS, Borrower, the other Credit Parties, Agent and Lenders have entered into
that certain Credit Agreement, dated as of November 16, 2007 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”); and

WHEREAS, Borrower, Agent and Lenders have agreed to amend certain terms of the
Credit Agreement as described herein.

NOW THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

Section 1. Amendments to Credit Agreement. Immediately upon the satisfaction of
each of the applicable conditions precedent set forth in Section 3 of this
Amendment, the following amendments to the Credit Agreement shall become
effective as of the date hereof:

(a) Section 5.4(a) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“(a) Loans by Archipelago International Holdings, Inc. directly to Archipelago
Learning Holdings UK, Ltd. made on the Seventh Amendment Effective Date to
consummate the Education City Acquisition, and any Permitted Refinancing thereof
and any capital contribution of such loans by Archipelago International
Holdings, Inc. to Archipelago Learning Holdings UK, Ltd.;”.

(b) Section 11.1 of the Credit Agreement is hereby amended by the addition of
the following definitions, which shall be inserted in their proper alphabetical
order:



--------------------------------------------------------------------------------

“Eighth Amendment” means Amendment No. 8 to Credit Agreement, dated as of
March 2, 2012, among the Borrower, the Agent and the Lenders signatory thereto.

“Eighth Amendment Effective Date” means the date on which the conditions set
forth in Section Three of the Eighth Amendment are waived or satisfied.

Section 2. Representations and Warranties. In order to induce Agent and Lenders
to enter into this Amendment, each Credit Party represents and warrants, which
representations and warranties and covenants shall survive the execution and
delivery of this Amendment, that:

(a) No Default; etc. No Default or Event of Default has occurred and is
continuing after giving effect to this Amendment or would result from the
execution or delivery of this Amendment or the consummation of the transactions
contemplated hereby.

(b) Power and Authority; Authorization. Such Credit Party has the corporate (or
equivalent) power and authority to execute and deliver this Amendment and to
perform the terms and provisions of the Credit Agreement, as amended by this
Amendment, and the execution and delivery by such Credit Party of this
Amendment, and the performance by such Credit Party of its obligations hereunder
and under the other Loan Documents has been duly authorized by all requisite
corporate (or equivalent) action by such Credit Party.

(c) Execution and Delivery. Such Credit Party has duly executed and delivered
this Amendment.

(d) Enforceability. This Amendment and the Credit Agreement, as amended by this
Amendment, constitute the legal, valid and binding obligations of such Credit
Party enforceable against such Credit Party in accordance with their respective
terms, except as enforcement thereof may be subject to (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ right generally and (ii) general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

Section 3. Conditions Precedent to Effectiveness of Amendment. The effectiveness
of this Amendment is subject to the satisfaction of the following conditions
prior to or concurrently with the effectiveness of the Amendment:

(a) execution and delivery of this Amendment by each Credit Party, Agent and the
Required Lenders;

(b) each representation and warranty contained herein shall be true and correct
in all material respects; and

(c) the Borrower shall have paid all other fees and other amounts due and
payable by it under the Credit Agreement, including without limitation
reimbursement or other payment of reasonable fees, costs and expenses owing to
Latham & Watkins LLP and all other

 

2



--------------------------------------------------------------------------------

amounts required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and as separately agreed between the Agent and Borrower.

Section 4. Reference To And Effect Upon The Loan Documents.

(a) Except as specifically modified above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.

(b) The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Credit Agreement or any Loan Documents, nor constitute a waiver of any
provision of the Credit Agreement or any Loan Documents, except as specifically
set forth herein.

(c) Upon and after the execution of this Amendment by each of the parties
hereto, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.

(d) This Amendment is a Loan Document executed pursuant to the Credit Agreement
and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions thereof.

Section 5. Costs And Expenses. Borrower agrees to reimburse Agent for all
reasonable and documented out-of-pocket costs and expenses incurred by Agent,
including the reasonable and documented costs and expenses of one counsel to
Agent for advice, assistance, or other representation in connection with this
Agreement.

Section 6. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAWS PROVISIONS)
OF THE STATE OF NEW YORK.

Section 7. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purposes.

Section 8. Counterparts. This Agreement may be executed in any number of
counterparts (including by means of facsimile transmission), each of which when
so executed shall be deemed an original, but all such counterparts shall
constitute one and the same instrument.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

BORROWER: ARCHIPELAGO LEARNING, LLC By:   /s/ Malinda Passmore Name:   Malinda
Passmore Title:   SVP Finance

 

OTHER CREDIT PARTIES AL MIDCO, LLC By:   /s/ Malinda Passmore Name:   Malinda
Passmore Title:   SVP Finance

 

ARCHIPELAGO INTERNATIONAL HOLDINGS, INC. By:   /s/ Malinda Passmore Name:
Malinda Passmore Title: SVP Finance

 

EDUCATIONCITY INC. By:   /s/ Malinda Passmore Name: Malinda Passmore Title: SVP
Finance

[Signature Page to Amendment No. 8 to Credit Agreement]



--------------------------------------------------------------------------------

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and a Lender

By:   /s/ Nirmal B. Bivek Name: Nirmal B. Bivek Title: Duly Authorized Signatory

[Signature Page to Amendment No. 8 to Credit Agreement]



--------------------------------------------------------------------------------

 

NEWSTAR TRUST 2005-1,

By: NewStar Financial, Inc., its Servicer and Attorney in Fact

as a Lender

By:   /s/ Richard Scott Poirier Name: Richard Scott Poirier Title: Managing
Director

NEWSTAR COMMERCIAL LOAN TRUST 2006-1,

By: NewStar Financial, Inc., as Servicer

as a Lender

By:   /s/ Richard Scott Poirier Name: Richard Scott Poirier Title: Managing
Director NEWSTAR COMMERCIAL LOAN TRUST 2007-1,

By: NewStar Financial, Inc., as Servicer

as a Lender

By:   /s/ Richard Scott Poirier Name:   Richard Scott Poirier Title:   Managing
Director NEWSTAR LOAN FUNDING LLC, By: NewStar Financial, Inc., its Manager as a
Lender By:   /s/ Richard Scott Poirier Name:   Richard Scott Poirier Title:  
Managing Director NEWSTAR CREDIT OPPORTUNITIES FUNDING II LTD., By: NewStar
Financial, Inc., its Manager as a Lender By:   /s/ Richard Scott Poirier Name:  
Richard Scott Poirier Title:   Managing Director

[Signature Page to Amendment No. 8 to Credit Agreement]



--------------------------------------------------------------------------------

 

BMO CAPITAL MARKETS FINANCING, INC.,

as a Lender

By:   /s/ Katie Jones Name: Katie Jones Title: Managing Director

[Signature Page to Amendment No. 8 to Credit Agreement]